Citation Nr: 0025716	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  94-45 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury.

2.  Evaluation of a gunshot wound to the right index finger, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from April to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision in 
which the RO denied service connection for residuals of head 
injury, and an April 1999 decision in which the RO granted 
service connection for residuals of a gunshot wound to the 
right index finger, rated noncompensably disabling.  The 
veteran appealed both issues.  In an August 1999 supplemental 
statement of the case (SSOC), the RO increased the evaluation 
of the veteran's residuals of a gunshot wound to the right 
index finger to 10 percent disabling.  The case was remanded 
by the Board in November 1999 to afford the veteran a hearing 
before a member of the Board at the RO.  In July 2000, the 
veteran appeared for a travel board hearing before the 
undersigned veterans law judge of the Board at the RO.

Inasmuch as the appeal involving the right index finger is 
from an original award, the Board has framed that issue as 
shown on the title page of this decision.  See Fenderson v. 
West, 12 Vet. App. 119 (1999) (appeals from original awards 
are not construed as claims for increased ratings).


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that any residuals of claimed head injury are attributable to 
the veteran's military service.

2.  The veteran's residuals of a gunshot wound to the right 
index finger are currently manifested by limitation of 
motion, decreased hand strength, and swelling which result in 
difficulty grasping, pulling, twisting, probing, and writing 
with the affected hand.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of head 
injury.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a gunshot wound to the right index finger at any 
time since the grant of service connection have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5225 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is a continuity of symptomatology since 
service.  38 C.F.R. § 3.303(b) (1999).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and injury or disease incurred in or 
aggravated by service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).

The threshold question is whether the veteran has presented a 
well-grounded claim of service connection for residuals of 
head injury.  A well-grounded claim is one which is 
plausible.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 
1 Vet.App. 78 (1990).  If the veteran has not presented a 
well-grounded claim, the claim must fail and there is no 
further duty to assist in the development of the claim.  Id.  
A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  Furthermore, the evidence 
must justify a belief by a fair and impartial individual that 
the claim is plausible.  Id.  Generally, in order for a claim 
of service connection to be well grounded, there must be 
competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).

Evidentiary assertions by the veteran must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

The veteran's service medical records are negative for 
evidence of complaints, treatment or diagnosis pertaining to 
head injury.  The veteran was seen on many occasions 
complaining of chronic, recurrent headaches which he reported 
had started when he was twelve years of age.  At no time did 
the veteran relate that his headaches were caused by any head 
trauma sustained in service.  The veteran was discharged from 
service after three months and 22 days of active duty after 
he was diagnosed with schizophrenic personality.

Post-service medical records include records of 
hospitalizations for treatment of chronic alcoholism and a 
seizure disorder.  Recorded clinical data during a private 
hospitalization in December 1977 noted a history of loss of 
consciousness at the age of nine when the veteran fell off a 
truck.  A cranial CT scan in September 1984 revealed a 
moderate amount of superficial loss of brain substance.  The 
veteran was hospitalized at Charter Suburban Hospital in July 
1989.  On discharge five days later, the diagnoses included 
status epilepticus, aspiration pneumonia, arteriosclerotic 
heart disease, old cerebrovascular accident and head 
contusion in the area of the right forehead.  History 
obtained from the veteran's wife and recited in the discharge 
summary noted that the veteran had a history of seizure 
disorder due to intracranial bleeding of some kind many years 
earlier.  A CT scan of the veteran's brain was interpreted as 
showing a small area of hemorrhage in the left parietal 
region, probably secondary to trauma in the right frontal 
parietal region.  

VA treatment records show intermittent treatment for alcohol 
dependence and seizures.  There are also references in the 
medical records to a cerebrovascular accident (CVA) in 1981, 
1985 and/or 1986.

At both his RO hearing in June 1998 and his travel board 
hearing in July 2000, the veteran testified that he could not 
remember whether he had any head trauma prior to his period 
of military service in 1967.  He described an incident in 
service in which he was asked to get someone some milk when 
he was on his way to the bathroom; when he returned with the 
milk, he was attacked and hit on his head.  He could not 
remember whether his head was bleeding after the assault, 
whether he went to the sick bay, or whether he received any 
treatment following this incident.  He noted that he had 
probably sustained head injuries after his discharge from 
service.  The veteran described current symptoms as including 
headaches and pain in his head.

In summary, the veteran has a current symptoms including 
headaches and seizures which may or may not be related to 
head trauma.  There is no evidence of head injury in service 
and no evidence of continued symptoms since service.  
Further, the veteran has not presented any medical nexus 
evidence that links any current disability, claimed as 
residuals of head injury, to an incident of the veteran's 
military service.  Without evidence to establish the 
incurrence of head injury in service and a medical nexus to 
military service or to continued symptoms since service, the 
veteran has not presented a well grounded claim.  While the 
Board is sympathetic to the veteran's limitations following 
his CVA including impaired memory and cognitive ability, in 
the absence of a well grounded claim, the veteran's appeal on 
the issue of entitlement to service connection for residuals 
of head injury must be denied.


Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represents, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The veteran's residuals of a gunshot wound to the right index 
finger have been evaluated under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5225 (1999) pertaining to ankylosis 
of the index finger.  When there is ankylosis of the index 
finger, favorable or unfavorable, affecting either the major 
or minor extremity, a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5225.  A legislative note 
provides that extremely unfavorable ankylosis of the index 
finger will be rated as amputation under Diagnostic Code 
5153.

Diagnostic Code 5153 provides that amputation of the index 
finger through the middle phalanx or at distal joint is rated 
10 percent disabling.  When amputation is without metacarpal 
resection, at proximal interphalangeal joint or proximal 
thereto, a 20 percent rating is assigned for either the major 
or minor extremity.  Id.  Amputation of the index finger with 
metacarpal resection (more than one-half the bone lost) is 
rated 20 percent disabling in the minor extremity and 30 
percent disabling in the major extremity.  Id.

The Board notes that evaluation of disabilities of the 
musculoskeletal system includes consideration of functional 
loss due to such problems as weakness, excess fatigability, 
incoordination or pain pursuant to the guidelines of 
38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. 
App. 202, 205 (1995).

The service medical records reveal that the veteran was 
treated for an accidental gunshot wound to the distal phalanx 
of the right index finger in June 1967.  X-rays at that time 
showed a comminuted chip fracture of the distal phalanx with 
no bony callus.

On VA fee basis examination in June 1999, the veteran 
complained of difficulty writing due to the gunshot wound to 
his right index finger.  Because of a cerebral vascular 
accident, the veteran was unable to recall many past events 
and could not speak clearly as to the nature of his 
complaints.  He denied pain in the right hand or any of the 
fingers.  When his hand hurts, he takes Tylenol as needed.  
The examiner noted that the veteran was right hand dominant.  
Examination of the right index finger showed abnormal hand 
strength on the right of 25 pounds when compared to 40 pounds 
on the left side.  The veteran was unable to make a fist with 
his right hand.  The tip of the right index finger was able 
to approximate the median transverse fold of the palm by one 
inch and the other fingers were able to approximate in a 
normal manner.  The veteran was observed to tie his shoe 
laces with mild difficulty, but did not use the affected 
right index finger to do so.  There was no evidence of acute 
redness, effusion, drainage, instability or weakness of the 
right index finger.  Range of motion in the right index 
finger was limited due to pain.  Because of his stroke, the 
veteran was unable to express how his right index finger 
injury has affected his activities of daily living.  The VA 
examiner concluded that the veteran had difficulty grasping, 
pulling, twisting, probing and writing due to the residuals 
of a gunshot wound to the right index finger.  There was 
limited flexion in the right index finger as well as 
decreased hand strength and some swelling.  The examiner 
specifically noted that there was no evidence of scarring of 
the involved digit.

In the August 1999 SSOC, and with consideration of the 
clinical findings on the June 1999 VA examination, the RO 
granted a 10 percent rating for the residuals of a gunshot 
wound to the right index finger, effective June 24, 1998.

At his July 2000 hearing before the undersigned member of the 
Board, the veteran indicated that his right index finger 
hurts when he writes.  He reported that he sometimes drops 
objects and has trouble holding things in his right hand.

Based on the foregoing, a rating in excess of 10 percent for 
the veteran's residuals of a gunshot wound to the right index 
finger is not warranted.  The clinical findings do not 
establish extremely unfavorable ankylosis of the right index 
finger which would warrant a higher disability rating.  As 
such, the preponderance of the evidence is against the 
assignment of a rating higher than already awarded.  In 
addition, there is nothing of record to suggest that a higher 
rating should be assigned for the residuals of a gunshot 
wound to the right index finger for any period during the 
pendency of his claim.  See Fenderson, supra.


ORDER

1.  Service connection for residuals of head injury is 
denied.

2.  An initial rating in excess of 10 percent for residuals 
of a gunshot wound to the right index finger is denied.


		
	N. R. ROBIN
	Veterans Law Judge
Board of Veterans' Appeals


 

